GENERAL.




Eloaox-able
          Y. S. &nsoa, Jr.
CountyAttorney
Wharton Cow
whaeoa, Texas

Dear Sir:                            OpinionNo. O-6548,
                                     Re: Constructionof Artiole 7,697,
                                     R.C.S.,ooaoern@q trantferring
                                     sohool ohildrerfrom one district
                                     to an idjano6n-tdistriotin auother
                                     oorutytappellatejurisdiotioathe,ra-
                                     under,ofoountgloard of trustees.

      Your requestfor an opirioa,hPsbma~eceivad and carefullyeon-
sideredby this depprtment,froP*ioh we quota ir'follms~

"The Covnty Superintendent of this County has requestedmb to write you
relativeto the proper iaterpretatiola of krticle 2697, of the Rwised
Statutesof the State of Texas,oo~~erniag  the tramfor of sohool children
frm a districtia one countyto an adjoiningdistrictia anothercounty.

nArtiols2695 sets out ia detailthe proomdureto effecta transferfbnn
oae districtto mother tithe rrrmscounty,a8d furtherprovidesthat if
any distriotis dfssotiafbd tith any tramfer nmde 3ythe County Super-
intendsatit nay spaal from suoh aotiola to the Cuunty Board of Trustees
of said oounty,who shall have the right to annuland aancelthe transfer.

wArti~le 2697 does not in 80 ma8y words includethis right of apaal, but
it does state that the traasfar#ball Iu made tithe mmmer prov%dedin
Article 2696, aad it would appey bo me tihptthe prooedureshouldbe the
sema.

"A specificinstame has ame up in this Countyand the parentsof Bhe
ohild are oontendingthat +bs County Board of !ku8teeahave nothing to
dowith the transfer.

"1 rould~appreciate
                  your advisingme fully ooaoeraingthis matter."

       &tides   2696 pnd 2697, Rmised Civil Statutesof Taxam, road a8
follows:

"Art. 2696 - Applicationto tramPer
      m child lawfullyearollodia my diatriotor indepeadeatdis-
triot,my by order of the county superintandent,
                                              be transforredtothe
Hon. M. S. Munson, Jr., page 2 (O-6548)


enrollmentof any other districtor independentdistrictintie sms Lou+-
upon a written applioationof the parent or guardianor person having law-
ful 0oBb01  of suoh child,filed with the oouaty superintendeat;provided
that aw districtor indepsndentdistriotbeing diasatisfisd   with say traus-
fsr made By the countysuperintendeat may appealfrom suoh action to the
countyboard of trusteesof said aountywho shall have the right to snnul and
cancelthe transferallowedby the countysupsrintsndent.

         The applioantshall stats insaid applicationthat it is his bona
fide intentionto send said child to the school to which the trrplsfsr
                                                                    is asked.

          Upon the certification
                               ofthetransfsr of any ahild from one district
to anotherdistriotby the oounty superintendent of the countyin which the
child residesat the time of thetransfer,the Nate Departmentof Education
shall authorizethe State Treasurerto pay over dirsotlythe per capita appor-
tiomnsnt,in independentschooldistriotsof five hundred (500) or mars sdho-
lastio population,+a~the distriatto which such child is traasferrsd~and ia
all other distriots,to countysupsrintsndmts,to be pPid by him to the respec-
tive distriatstovhiohsuch childrsaare transferred)provided,no transfer
shall b made after August 1st. Acts 1906, p. 26.3~Aots 1935, 44th Leg., p.
488, oh. 201, sso. 1."

'Art. 2697 - Transferta adjoiahg eouaty

         &q child speoifisdia the Drassdiagartiels,aad its portioaof
the sohoolfuad, may be travafsrrsdto m adjoirrlag  distriotin an&her
oouaiy,ia the mannor providad ia #f&d vtrtalo~ Ilt mu& M shown to the
m&y    superintendsetthat the school iatke dLstriotin which such child re-
sides,oc aooount of distanooor muss uao~ntrolla~lsad daugerouaobstacle,
is i~aooosaiblsto suoh ahild. Aotr 1807, p. 248."

          We agree with your oonolusionaad it le our opinionthat any district
or independentdistriotof the oouaty,M&g dissatisfied     with any transferof
a child and its portionof the sahooLf'undProm its districtto an adjoining
dintriotin anothercounty,mpy lawfulLyrpporl.    froa~suah actionto the oounCy
board of trastoasof the trmsforriag oouatyaad that suah aountyboard of trus-
tees on appeal of such matter has ths power sad authority,if it sees fit to do
so, to annul sad oanoslthe transferallowedwthe county supsriatsndeats

                                                YOum very truly
WJFcWogw
                                            AlWRNEY    GENERAL   OF   TEXAS
APPRovEDMAY 12, 1946
/s/ OarlosArhlsy                            !$‘/s/llLn.
                                                      J. F&&g
FIRST ASSISTANT
ATTORNEY QEIJWIC                                      3~. J. Fanning
                                                          Assistant
APPRUVED:Opinion Coxmittse
         v Q.W.S* - Chainnsa